UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1821



JEMAL MUKTAR ABDULSELAM,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 11, 2008                  Decided:   July 1, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, ESQUIRE, Silver Spring,
Maryland, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Stephen J. Flynn, Senior Litigation Counsel,
Thomas B. Fatouros, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jemal    Muktar       Abdulselam,     a     native   and   citizen   of

Ethiopia, petitions for review of the Board of Immigration Appeals’

(“Board”) order denying as untimely Abdulselam’s motion to reopen

removal proceedings.         We have reviewed the administrative record

and   find   the     Board   did    not    abuse   its    discretion    in   denying

Abdulselam’s motion; accordingly, we deny the petition for review.

See 8 C.F.R. § 1003.2(a) (2008) (“The decision to grant or deny a

motion to reopen . . . is within the discretion of the Board

. . . .”); Barry v. Gonzales, 445 F.3d 741, 744-45 (4th Cir. 2006)

(stating abuse of discretion standard).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   PETITION DENIED




                                          - 2 -